Case 8:19-cv-01167-AFM Document 25 Filed 05/11/20 Page 1 of 1 Page ID #:1030



 1   Erika Bailey Drake (SBN 248034)
 2
     edrake@drakeanddrake.com
     Roger D. Drake (SBN 237834)
 3   rdrake@drakeanddrake.com
     DRAKE & DRAKE, P.C.
 4   23679 Calabasas Road, Suite 403
 5   Calabasas, California 91302
     Telephone: 818.438.1332
 6   Facsimile: 818.475.1880
     Attorneys for Plaintiff
 7
 8                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 9
10   JASON KIRMEL-LONG,                   )
11                                        ) CASE NO.: 8:19-cv-01167-AFM
           Plaintiff,                     )
12                                        )
13   v.                                   ) [PROPOSED] ORDER
                                          ) AWARDING EAJA FEES AND COSTS
14
     ANDREW SAUL,                         )
15   Commissioner of Social Security,     )
16
                                          )
           Defendant.                     )
17                                        )
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20         IT IS ORDERED that EAJA fees are awarded in the amount of THREE
21   THOUSAND TWO HUNDRED DOLLARS AND 00/100 ($3,200.00) and costs in
22   the amount of FOUR HUNDRED DOLLARS ($400.00) subject to the terms of the
23   stipulation.
24
     DATED: 5/11/2020
25
                                          ALEXANDER F. MacKINNON
26                                        UNITED STATES MAGISTRATE JUDGE
27
28



                                            -1-
